ERVIN, Judge.
Appellant, the City of Miami, seeks review of a workers’ compensation order directing it to reimburse appellee, Herbert Harrison, the claimant below, for offsets taken against his monthly pension benefits from July 1, 1973 through August 1, 1989, and directing it to reimburse appellee for the cost of prescription medicine from October 1970 through January 1991. As for the offset issue, because appellee’s injury took place prior to the July 1, 1973 repeal of Section 440.09(4), Florida Statutes, this case is controlled by City of Miami v. Jones, 593 So.2d 544 (Fla. 1st DCA), review denied, 599 So.2d 1279 (Fla.1992). We therefore reverse the offset-reimbursement award and remand for further proceedings consistent with this opinion.1 As for the *578prescription medicine reimbursement issue, we find that there is competent, substantial evidence in the record to support the award and affirm.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
ZEHMER and BARFIELD, JJ., concur.

. Because of our disposition of this issue, we decline to consider appellant's issues regarding the parties’ 1967 stipulation and the retroactive application of Barragan v. City of Miami, 545 So.2d 252 (Fla.1989).